 

Exhibit 10.1

  

AMENDMENT TO PLAN SUPPORT AGREEMENT

 

THIS AMENDMENT dated as of November 3, 2016 (this “Amendment”) is entered into
by and among:

 

(i) CHC Group Ltd. (the “Company”);

 

(ii) 6922767 Holding SARL, Capital Aviation Services B.V., CHC Cayman ABL
Borrower Ltd., CHC Cayman ABL Holdings Ltd., CHC Cayman Investments I Ltd., CHC
Den Helder B.V., CHC Global Operations (2008) ULC, CHC Global Operations Canada
(2008) ULC, CHC Global Operations International ULC, CHC Helicopter (1) S.à
r.l., CHC Helicopter (2) S.à r.l., CHC Helicopter (3) S.à r.l., CHC Helicopter
(4) S.à r.l., CHC Helicopter (5) S.à r.l., CHC Helicopter Australia Pty Ltd, CHC
Helicopter Holding S.à r.l., CHC Helicopter S.A., CHC Helicopters (Barbados)
Limited, CHC Helicopters (Barbados) SRL, CHC Holding (UK) Limited, CHC Holding
NL B.V., CHC Hoofddorp B.V., CHC Leasing (Ireland) Limited, CHC Netherlands
B.V., CHC Norway Acquisition Co AS, Heli-One (Netherlands) B.V., Heli-One
(Norway) AS, Heli-One (U.S.) Inc., Heli-One (UK) Limited, Heli-One Canada ULC,
Heli-One Holdings (UK) Limited, Heli-One Leasing (Norway) AS, Heli-One Leasing
ULC, Heli-One USA Inc., Heliworld Leasing Limited, Integra Leasing AS, Lloyd
Bass Strait Helicopters Pty. Ltd., Lloyd Helicopter Services Limited, Lloyd
Helicopter Services Pty. Ltd., Lloyd Helicopters International Pty. Ltd., Lloyd
Helicopters Pty. Ltd., Management Aviation Limited, each such entity an
affiliate of the Company (such entities, together with the Company, the “CHC
Parties” and each a “CHC Party”);

 

(iii) the undersigned beneficial holders, or investment advisors or managers for
the account of such beneficial holders together with their respective successors
and permitted assigns (each, a “Plan Sponsor” and, collectively, the “Plan
Sponsors”), of the 9.25% Senior Secured Notes due 2020 issued under that certain
Indenture, dated as of October 4, 2010, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein, HSBC Corporate Trustee Company
(UK) Limited, as collateral agent, and The Bank of New York Mellon, as indenture
trustee;

 

(iv) the Official Committee of Unsecured Creditors (the “UCC”);1

 

(v) The Milestone Aviation Group Limited (“Milestone”) and The Milestone
Aviation Asset Holding Group No. 1 Ltd (“Milestone 1”), The Milestone Aviation
Asset Holding Group No. 8 Ltd (“Milestone 8”), The Milestone Aviation Asset
Holding Group No. 20 Ltd (“Milestone 20”), The Milestone Aviation Asset Holding
Group No. 25 Ltd (“Milestone 25” and together with Milestone 1, Milestone 8 and
Milestone 20, the “Milestone Beneficial Owners”), Milestone Export Leasing,
Limited (“Milestone Export”), GE Capital Equipment Finance Ltd (“GE Capital”)
and GE European Equipment Finance (Aircraft No. 2) Limited (“GE European” and
together with Milestone Export and GE Capital, the “Milestone Lessors”) (each of
Milestone, the Milestone Beneficial Owners, and the Milestone Lessors, a
“Milestone Party” and collectively, the “Milestone Parties”),

 



 



1 The capitalized term “UCC” does not apply to the members of the UCC in their
individual capacities. All members of the UCC reserve and retain their
individual rights, whatever they may be, with respect to this Amendment and any
motions filed before the Bankruptcy Court. For the avoidance of doubt, the
obligations set forth in this Amendment shall be construed to bind any
individual member of the UCC only if such member has separately executed this
Amendment or a Joinder Agreement in its individual capacity.

 

1 

 



 

(vi) Marble Ridge Capital L.P. (“Marble Ridge”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of 9.375%
Senior Notes due 2021, issued by CHC Helicopter S.A. pursuant to that certain
indenture, dated as of May 13, 2013, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein and Law Debenture Trust Company, as
successor trustee; and

 

(vii) Solus Alternative Asset Management LP (“Solus” and, together with Marble
Ridge, the “Individual Creditor Parties”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of Unsecured
Notes.

 

The CHC Parties, the Plan Sponsors, the UCC, the Milestone Parties and the
Individual Creditor Parties are referred to herein as the “Amendment Parties”
and each individually as an “Amendment Party.” Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the PSA (as defined
below).

 

RECITALS

 

WHEREAS, the Amendment Parties (together with certain other parties) entered
into that certain Plan Support Agreement dated as of October 11, 2016 (as
amended, supplemented or otherwise modified from time to time, the “PSA”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the PSA; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the PSA, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Amendment Parties agree as follows:

 

Section 1.          Amendments.

 

(a)          Section 5(b)(viii) of the PSA is hereby amended and restated in its
entirety as follows:

 

2 

 



 

“(viii)      incur, create, assume or suffer to exist any indebtedness or any
guarantee of any indebtedness of any of the CHC Parties or the CHC Parties’
direct and indirect subsidiaries and affiliates, except (A) indebtedness and
guarantees existing and outstanding as of September 1, 2016, (B) trade payables,
and with liabilities arising and incurred in the ordinary course of business
consistent past practice and (C) intercompany indebtedness among the CHC Parties
or the CHC Parties’ direct and indirect subsidiaries and affiliates, consistent
with their respective cash management systems or as contemplated by the
restructuring transactions to be outlined in an exhibit to the CHC Plan;”

 

(b)          Subsections (A), (B), (D), (E), (F) and (G) of Section 6(a)(ii) of
the PSA are hereby amended and restated in their entirety as follows:

 

“(A)         obtain entry of the PSA Approval Order by the Bankruptcy Court as
soon as reasonably practicable and in no event later than November 23, 2016;”

 

“(B)         file the CHC Plan and CHC Disclosure Statement with the Bankruptcy
Court by no later than November 11, 2016, which CHC Plan and CHC Disclosure
Statement shall be in all respects reasonably acceptable to the CHC Parties, the
Requisite Plan Sponsors and the UCC;”

 

“(D)         obtain entry of the CHC Disclosure Statement Order and the Rights
Offering Order by the Bankruptcy Court no later than December 22, 2016, which
orders shall be in all respects reasonably acceptable to the CHC Parties, the
Requisite Plan Sponsors and the UCC;”

 

“(E)         commence the Solicitation and Rights Offering no later than five
(5) business days after both the entry of the CHC Disclosure Statement Order and
the order approving the Rights Offering Procedures by the Bankruptcy Court;”

 

“(F)         obtain the entry by the Bankruptcy Court of the Final Cash
Collateral Order by no later than November 30, 2016, which order is in all
respects reasonably acceptable to the CHC Parties, Plan Sponsors and the UCC;”

 

“(G)         obtain the entry of a Final Order confirming the CHC Plan pursuant
to section 1129 of the Bankruptcy Code (the “Confirmation Order”) by no later
than March 17, 2017, which CHC Plan and Confirmation Order are in all respects
reasonably acceptable to the CHC Parties, the Requisite Plan Sponsors and the
UCC; or”

 

(c)          Section 6(e)(vii) of the PSA is hereby amended and restated in its
entirety as follows:

 

“(vii)       if the Confirmation Order is not entered by March 31, 2017, which
CHC Plan and Confirmation Order are in all respects reasonably acceptable to the
CHC Parties, Requisite Plan Sponsors and UCC;”

 

3 

 



 

(d)          Section 10 of the PSA is hereby amended and restated in its
entirety as follows:

 

“This Agreement may be modified, amended or supplemented, and any terms may be
waived, only upon written approval of the CHC Parties (which written approval
may be executed by the Company on behalf of all the CHC Parties), the Requisite
Plan Sponsors and the UCC, and, solely to the extent such modification,
amendment, supplement or waiver materially, adversely, disproportionately and
directly impacts (x) the treatment of any Claims of the Individual Creditor
Parties or the Milestone Parties, held directly or indirectly through the
Milestone Trustees acting on its behalf, (y) the rights or obligations of the
Individual Creditor Parties or the Milestone Parties hereunder or (z) the terms
of the Milestone Term Sheet and Milestone Documents with respect to the
Milestone Parties, upon written approval of the Individual Creditor Parties or
the Milestone Parties (which written approval may be executed by Milestone on
behalf of all the Milestone Parties), to the extent applicable to such Party;
provided that if the modification, amendment, supplement or waiver at issue
materially, adversely and directly impacts the treatment or rights of any Plan
Sponsor differently than any other Plan Sponsor other than as set forth in this
Agreement, the agreement in writing of such Plan Sponsor shall also be required
for such modification, amendment, supplement or waiver to be effective. Any
modification, amendment, supplement or waiver made in compliance with this
Section 10 shall be binding on all Parties, regardless of whether a particular
Party has executed or consented to such modification, amendment, supplement or
waiver. Notwithstanding anything to the contrary herein, the Milestone Term
Sheet and the Milestone Documents may not be modified, amended, or supplemented,
nor may any terms therein be waived, without the express written consent of the
Milestone Parties (which written approval may be executed by Milestone on behalf
of all the Milestone Parties).”

 

(e)          The Milestone Term Sheet (which was attached to the PSA as Exhibit
C) is hereby amended in the form set forth in Exhibit A hereto.

 

Section 2.          Effectiveness. This Amendment shall become effective and
binding on the Amendment Parties in accordance with the terms of the PSA upon
the execution and delivery by the CHC Parties, the Requisite Plan Sponsors, the
UCC, the Milestone Parties and the Individual Creditor Parties of an executed
signature page hereto; provided, however, the CHC Parties, the Requisite Plan
Sponsors and the UCC expressly reserve all rights, and take no position, with
respect to whether the consent of the Individual Creditor Parties is required
pursuant to Section 10 of the PSA in order for this Amendment to become
effective and binding.

 

Section 3.          Miscellaneous.

 

3.1           Except as specifically set forth herein, the terms of the PSA
shall remain in full force and effect and are hereby ratified and confirmed.

 

3.2           This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Amendment
delivered by facsimile, PDF or otherwise shall be deemed to be an original for
the purposes of this paragraph.

 

[Signature Page Follows]

 

4 

 



 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

  CHC PARTIES       CHC Group Ltd.         By: /s/ Karl Fessenden     Name: Karl
Fessenden     Title: President and Chief Executive Officer         6922767
Holding SARL         By: /s/ Hooman Yazhari     Name: Hooman Yazhari     Title:
Class A Manager         Capital Aviation Services B.V.         By: /s/ Chris
Krajewski     Name: Chris Krajewski     Title: Director         CHC Cayman ABL
Borrower Ltd.         By: /s/ Hooman Yazhari     Name: Hooman Yazhari     Title:
Director         CHC Cayman ABL Holdings Ltd.         By: /s/ Hooman Yazhari    
Name: Hooman Yazhari     Title: Director

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

  CHC Cayman Investments I Ltd.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Director         CHC Den Helder B.V.         By: /s/ Chris
Krajewski     Name: Chris Krajewski     Title: Director         CHC Global
Operations (2008) ULC         By: /s/ Paul King     Name: Paul King     Title:
Senior Vice President and Chief Information Officer         CHC Global
Operations Canada (2008) ULC         By: /s/ Paul King     Name: Paul King    
Title: Senior Vice President and Chief Information Officer         CHC Global
Operations International ULC         By: /s/ Paul King     Name: Paul King    
Title: Senior Vice President and Chief Information Officer         CHC
Helicopter (1) S.à r.l.         By: /s/ Hooman Yazhari     Name: Hooman Yazhari
    Title: Class A Manager

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

  CHC Helicopter (2) S.à r.l.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Class A Manager         CHC Helicopter (3) S.à r.l.        
By: /s/ Hooman Yazhari     Name: Hooman Yazhari     Title: Class A Manager      
  CHC Helicopter (4) S.à r.l.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Class A Manager         CHC Helicopter (5) S.à r.l.        
By: /s/ Hooman Yazhari     Name: Hooman Yazhari     Title: Class A Manager      
  CHC Helicopter Australia Pty Ltd         By: /s/ Lee Eckert     Name: Lee
Eckert     Title: Finance Director         CHC Helicopter Holding S.à r.l.      
  By: /s/ Hooman Yazhari     Name: Hooman Yazhari     Title: Class A Manager

 

[ Signature Page to Amendment to PSA ]

 

 

 

  

  CHC Helicopter S.A.         By: /s/ Hooman Yazhari     Name: Hooman Yazhari  
  Title: Class A Manager         CHC Helicopters (Barbados) Limited         By:
/s/ John R.S. Mackenzie     Name: John R.S. Mackenzie     Title: Director      
  CHC Helicopters (Barbados) SRL         By: /s/ John R.S. Mackenzie     Name:
John R.S. Mackenzie     Title: Manager         CHC Holding (UK) Limited        
By: /s/ Dennis Corbett     Name: Dennis Corbett     Title: Director         CHC
Holding NL B.V.         By: /s/ Chris Krajewski     Name: Chris Krajewski    
Title: Director         CHC Hoofddorp B.V.         By: /s/ Chris Krajewski    
Name: Chris Krajewski     Title: Director

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

  CHC Leasing (Ireland) Limited         By: /s/ Declan Moloney     Name: Declan
Moloney     Title: Director         CHC Netherlands B.V.         By: /s/ Chris
Krajewski     Name: Chris Krajewski     Title: Director         CHC Norway
Acquisition Co AS         By: /s/ Edward Herbert Lane     Name: Edward Herbert
Lane     Title: Managing Director         Heli-One (Netherlands) B.V.        
By: /s/ Chris Krajewski     Name: Chris Krajewski     Title: Director        
Heli-One (Norway) AS         By: /s/ Edward Herbert Lane     Name: Edward
Herbert Lane     Title: Managing Director

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

  Heli-One (U.S.) Inc.         By: /s/ Anthony DiNota     Name: Anthony DiNota  
  Title: President         Heli-One (UK) Limited         By: /s/ Dennis Corbett
    Name: Dennis Corbett     Title: Director         Heli-One Canada ULC        
By: /s/ Paul King     Name: Paul King     Title: Senior Vice President and Chief
Information Officer         Heli-One Holdings (UK) Limited         By: /s/
Dennis Corbett     Name: Dennis Corbett     Title: Director         Heli-One
Leasing (Norway) AS         By: /s/ Edward Herbert Lane     Name: Edward Herbert
Lane     Title: Chairman         Heli-One Leasing ULC         By: /s/ Paul King
    Name: Paul King     Title: Senior Vice President and Chief Information
Officer

 

[ Signature Page to Amendment to PSA ]

 

 

 

  

  Heli-One USA Inc.         By: /s/ Anthony DiNota     Name: Anthony DiNota    
Title: President         Heliworld Leasing Limited         By: /s/ Dennis
Corbett     Name: Dennis Corbett     Title: Director         Integra Leasing AS
        By: /s/ Edward Herbert Lane     Name: Edward Herbert Lane     Title:
Director         Lloyd Bass Strait Helicopters Pty. Ltd.         By: /s/ Lee
Eckert     Name: Lee Eckert     Title: Finance Director         Lloyd Helicopter
Services Limited         By: /s/ Dennis Corbett     Name: Dennis Corbett    
Title: Director         Lloyd Helicopter Services Pty. Ltd.         By: /s/ Lee
Eckert     Name: Lee Eckert     Title: Finance Director

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

  Lloyd Helicopters International Pty. Ltd.         By: /s/ Lee Eckert     Name:
Lee Eckert     Title: Finance Director         Lloyd Helicopters Pty. Ltd.      
  By: /s/ Lee Eckert     Name: Lee Eckert     Title: Finance Director        
Management Aviation Limited         By: /s/ Dennis Corbett     Name: Dennis
Corbett     Title: Director

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

REQUISITE PLAN SPONSORS

 

ALLIANCEBERNSTEIN L.P.

on behalf of its discretionary accounts

 

By:  /s/ Robert Schwartz       Name:  Robert Schwartz       Title:  Senior Vice
President  

 

Future Fund Board of Guardians

By: Bain Capital Credit, LP, as Investment Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities (F), L.P

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Sankaty Credit Opportunities V AIV II (Master), L.P.

 



By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



Sankaty Credit Opportunities VI-A, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities VI-B (Master), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Sankaty Managed Account (CalPERS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Bain Capital High Income Partnership, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Managed Account (E), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



Sankaty Managed Account (FSS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



[ Signature Page to Amendment to PSA ]

 

 

 



 

Sankaty Managed Account (PSERS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Managed Account (TCCC), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Rio Grande FMC, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Sears Holdings Pension Trust

By: Bain Capital Credit, LP, as Investment Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President    

Sankaty Credit Opportunities VI-EU (Master), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities VI-G, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Los Angeles County Employees Retirement Association

By: Bain Capital Credit, LP, as Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 



American Century Capital Portfolios, Inc. – AC Alternatives Income Fund

By: Bain Capital Credit, LP, as Subadvisor

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



Carl Marks Strategic Investments, L.P.

 

By:  /s/ James F. Wilson       Name:  James F. Wilson       Title:  Managing
Member  

 

Carl Marks Strategic Opportunities Fund II, L.P.

 

By:  /s/ James F. Wilson       Name:  James F. Wilson       Title:  Managing
Member  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Tennenbaum Special Situations IX-O, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations Fund IX-C, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations Fund IX, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 



Tennenbaum Opportunities Fund, VI, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations IX-S, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 



Wayzata Opportunities Fund III, L.P.

By: WOF III GP, L.P., its General Partner

By: WOF III GP, LLC, its General Partner

 

By:  /s/ Mary Burns       Name:  Mary Burns       Title:  Authorized Signatory  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Wayzata Opportunities Fund Offshore III, L.P.

By: Wayzata Offshore GP III, LLC, its General Partner

 

By:  /s/ Mary Burns       Name:  Mary Burns       Title:  Authorized Signatory  

 

FRANKLIN ADVISERS, INC. as investment

manager on behalf of certain funds and accounts

 

By:  /s/ Glenn Voyles       Name:  Glenn Voyles       Title:  Vice President  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

UCC

 

Official Committee of Unsecured Creditors

 

/s/ Douglas H. Mannal   Douglas H. Mannal   Counsel to the UCC

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

INDIVIDUAL CREDITOR PARTIES

 

Marble Ridge Capital L.P.

 

By: /s/ Daniel Kamensky       Name: Daniel Kamensky       Title: Authorized
Signatory  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

Solus Alternative Asset Management LP

 

By: /s/ C.J. Lanktree       Name: C.J. Lanktree       Title: EVP/Partner  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

MILESTONE PARTIES

 

The Milestone Aviation Group Limited

 

By:  /s/ Mark England       Name:  Mark England       Title:  Assistant
Secretary         Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

 

The Milestone Aviation Asset Holding Group No. 1 Ltd

 

By:  /s/ Mark England       Name:  Mark England       Title:  Director      
Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

The Milestone Aviation Asset Holding Group No. 8 Ltd

 

By:  /s/ Mark England       Name:  Mark England       Title:  Director  

 

Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

 

The Milestone Aviation Asset Holding Group No. 20 Ltd

 

By:  /s/ Mark England       Name:  Mark England       Title:  Director  

 

Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

 

[ Signature Page to Amendment to PSA ]

 

 

 

  

The Milestone Aviation Asset Holding Group No. 25 Ltd

 

By:  /s/ Mark England       Name:  Mark England       Title:  Director  

 

Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

 

Milestone Export Leasing, Ltd.

 

By:  /s/ Mark England       Name:  Mark England       Title:  Company Secretary
 

 

Location:

Minerva House, 2nd Floor

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

[ Signature Page to Amendment to PSA ]

 

 

 



 





GE Capital Equipment Finance Ltd.

 

By:  /s/ David Wallis (as attorney)       Name:  David Wallis       Title:  Lead
Counsel, Corporate Aircraft  

 





GE European Equipment Finance (Aircraft No. 2) Limited

 

By:  /s/ David Wallis (as attorney)       Name:  David Wallis       Title:  Lead
Counsel, Corporate Aircraft  

 

[ Signature Page to Amendment to PSA ]

 

 

 



 

EXHIBIT A

 

AMENDMENT TO THE MILESTONE TERM SHEET

 

 

 










 

 



 

 

AMENDMENT NO.1

 

TO TERM SHEET

 

This Amendment No.1 to Term Sheet (the “Amendment”) is entered into as of
November 3, 2016, between CHC Group Ltd., as debtor and debtor in possession
(“CHC”) and The Milestone Aviation Group Limited (“Milestone”) and amends the
Term Sheet dated October 11, 2016 between CHC and Milestone (the “Term Sheet”).

 

WHEREAS:

 

CHC and Milestone (together the “Parties”) entered into the Term Sheet. The
Parties intend to amend the Term Sheet as set out in Clause 2 herein.

 

IT IS AGREED as follows:

 

1.Definitions

 

Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Term Sheet.

 

2.Amendment

 

The Parties herein agree that the Term Sheet shall be amended with effect from
the date of this Amendment as follows:

 

The definition of “Qualified Plan Confirmation Order Outside Date” shall be
deleted in its entirety and replaced with the following:

 

“Qualified Plan Confirmation Order Outside Date” shall mean March 17, 2017.

 

3.General

 

3.1Sections 4.3 (Confidentiality), 4.4 (Miscellaneous) and 4.5 (Governing Law)
of the Term Sheet are hereby incorporated by reference into (and made part of)
this Amendment as if fully set forth herein and any reference in such sections
to “this Term Sheet” shall be read to refer to “this Amendment”.

 

3.2No variation of this Amendment shall be effective unless made in writing and
signed by or on behalf of the Parties.

 

 

 



 

3.3The Term Sheet shall remain in full force and unchanged in relation to any
other matters not expressly set out in this Amendment and any reference in the
Term Sheet to “this Term Sheet” shall be read and construed as a reference to
the Term Sheet as amended by this Amendment.

 

3.4The effectiveness of this Amendment is conditioned upon and subject to the
approval of the United States Bankruptcy Court for the Northern District of
Texas.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

2 

 



 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment No. 1
to the Term Sheet on the date and year set out above.

 

THE MILESTONE AVIATION GROUP LIMITED   CHC GROUP LTD.       By: /s/ Mark England
  By: /s/ Nicolas P. Stable   Name: Mark England                       Name:
Nicolas P. Stable                        

Title: Assistant Secretary           

Location: Minerva House

2nd Floor

Smimonscourt Road

Ballsbridge

Dublin 4, Ireland

    Title: Vice President                            

 

3 

 

 

